Clark, Justice.
I concur in the judgment of affirmance for the reason that in my judgment the relator has mistaken its remedy. As a *84taxpayer 'of Albany county it was, under the facts stated in its petition, entitled to an injunction restraining the publication of the tax sale notice in a newspaper other than the one designated as the "official paper of the county by the Board of County 'Commissioners. Sinclair et al. v. Board of County Commissioners of Winona County et al., 23 Minn., 404. But it was not entitled to a'writ of mandamus'as prayed for in its petition, requiring the defendant as treasurer of said county “immediately to cause '-the-said notice 'of sale-to.be published once a week for'four weeks in the Laramie Boomerang as the official paper of said county.”
This action was commenced in the court below on the lith day of- March, 1894.
Under the statutes of this State, R. S.', Sec. 3809, taxes are made due and payable on the third Monday in September of each'year, and by S'ec.-3812, R. S./it is mad'e t-he-duty of the County Treasurer as Collector of Taxes' to collect all- taxes within one year after they become, due and. payable. By Sec. ■3810, R. S;, it'is provided that-taxes not paid before -the'30th day of November of each year become delinquent on that day'; and Sec.‘3811, R. S., authorizes'and'empowers the Collector to-collect 'the taxes-'by distraint and sale of property after they become delinquent. Reading all these sections together, it s'éems-'clear'that while power' is-given the collector to enforce the collection of delinquent taxes by sale of'property at any time'after they-become-delinquent,he is still given One year 'from fhethird Monday in September in-which to perform this duty, and'as the delinquent taxes-'concerned in this case were the taxes -for the year 1893, which became due and payable the third-Monday of September, 1893; to-wit: September 18, T893, and'delinquent on the '30th day of November, 1893, it is clear to my mind that at the time- of -the commencement of this action the law did not specially enjoin upon the defendant, as duty resulting from his office, the duty of then publishing the notice of tax sale in the Laramie Boomerang or any other paper, and hence I think the judgment of the court "belb#: féfúsih'g the writ applied for was'entirely correct.
■While I am clearly of the: opinion that under our statute *85it is tlie duty of the county treasurer as collector of taxes to publish the notice of tax sale in the newspaper designated by the Board of County Commissioners as “the official paper of the county,” and also that under the facts alleged the relator would in a proper proceeding have been entitled to a writ of injunction restraining the publication of the notice in any other than the paper so designated, it seems to be well settled that in such cases the courts will simply deny the writ asked for, and not go further and issue an injunction, which is not asked for, upon the ground that the facts stated show that to be the proper remedy. (Ligg et al. v. Mayor of Annapolis, 43 Ind., 203-235; Crawford v. Carson, 35 Ark., 565-583.)